UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1531


LEONA VICTORS (Emenyonu); HOME CARE, INC., a/k/a Leona’s
Heart Assisted Living,

                 Plaintiffs - Appellants,

           v.

WENDY A.     KRONMILLER;   JANE   WESSELY;   BARBARA    SHANNON;   ED
SADLER,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:07-cv-02282-JFM)


Submitted:    September 20, 2010             Decided:   October 15, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Carithers, Jr., Baltimore, Maryland, for Appellants.
Kathleen A. Ellis, Rhonda L. Stout, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Dale Barton Garbutt,
Dennis M. Robinson, Jr., WHITEFORD, TAYLOR & PRESTON, LLP,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Leona Victors and Home Care, Inc., appeal the district

court’s   order   granting   summary   judgment   in   favor   of   the

Defendants on their civil action brought pursuant to 42 U.S.C.

§§ 1983 and 1985 (2006).     We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.     Victors v. Kronmiller, No. 1:07-

cv-02282-JFM (D. Md. April 8, 2009).        We grant the motion to

waive appendix requirements and we dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                               AFFIRMED




                                  2